Citation Nr: 0123204	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  90-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
variously classified.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from July 1962 to July 1965.

A November 1974 decision of the Board of Veterans' Appeals 
(Board) denied service connection for a respiratory disorder.

In February 1989, the veteran submitted an application to 
reopen the claim for service connection for a respiratory 
disorder.  This appeal came to the Board from an April 1989 
RO rating decision that denied service connection for a 
respiratory disorder, variously classified to include asthma, 
bronchitis, sinusitis, rhinitis, and deviated nasal septum.  
In April 1991, the Board remanded the case to the RO for 
issuance of a supplemental statement of the case on the issue 
of whether new and material evidence had been submitted to 
reopen a claim for service connection for a respiratory 
disorder, variously classified.  The RO issued the relevant 
supplemental statement of the case in January 1992, and the 
case was thereafter returned to the Board.  A June 1994 Board 
decision, in pertinent part, determined that the veteran had 
not submitted new and material evidence to reopen the claim 
for service connection for a respiratory disorder, variously 
classified.

The veteran then appealed the June 1994 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  In September 1995, the 
Secretary of VA filed an unopposed motion to remand the 
Board's June 1994 decision for further development, to 
include fulfillment of the duty to assist.  By order of 
November 1995, the Court affirmed the Board's June 1994 
decision, in part, and remanded that part of the decision 
relating to the issue of service connection for a respiratory 
disorder.  In an April 1996 letter, the Board asked the 
veteran whether he wanted to submit additional argument 
and/or evidence, and in a May 1996 letter the veteran 
requested service connection for a respiratory disorder based 
on exposure to mustard gas in basic training while in 
service.  The veteran's representative submitted a written 
argument dated in June 1996.

In July 1996, the Board remanded the case to the RO for 
additional development with regard to the issue of whether 
new and material evidence had been submitted to reopen a 
claim for service connection for a respiratory disorder, 
variously classified.  A May 1998 RO rating decision denied 
service connection for a respiratory disorder, variously 
classified, and the case was subsequently returned to the 
Board.  In December 1998, the Board reclassified the issue as 
shown on the first page of this remand and as noted in the 
November 1995 Court order ("...the Secretary does not elect to 
contest whether the appellant presented new and material 
evidence to reopen his claim"), as did the RO, and denied 
the claim.

The veteran appealed the December 1998 Board decision to the 
Court.  In an October 2000 memorandum decision, the Court 
affirmed this Board decision.  In November 2000, the veteran 
filed a motion for reconsideration of the October 2000 Court 
decision.  In November 2000, the Court granted the veteran's 
motion for reconsideration and issued an order directing the 
VA Secretary to show cause why the Board decision of December 
1998 should not be vacated and the veteran's claim remanded 
for readjudication.  In a response dated in January 2001, the 
VA Secretary conceded that a remand of the veteran's case for 
readjudication was required because of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5103A, 
and 5126, and codified as amended at 5102, 5103, 5106 and 
5107) (West Supp. 2001).  

In a March 2001 order, the Court vacated the December 1998 
Board decision and remanded the case to the Board for 
readjudication of the veteran's claim.  In May 2001, the 
Court entered judgment.  The case was thereafter returned to 
the Board.  In a July 2001 letter, the Board asked the 
veteran whether he wanted to submit additional argument 
and/or evidence with regard to the claim for service 
connection for a respiratory disorder, variously classified.  
In July 2001, the veteran submitted additional argument and 
evidence.  A written argument dated in August 2001 was 
received from the representative.


REMAND

Copies of the October 2000 Court memorandum decision, the 
veteran's November 2000 motion for reconsideration, the 
November 2000 Court order, the VA Secretary's January 2001 
response, the March 2001 Court order, and the May 2001 Court 
judgment, as well as the arguments and evidence received from 
the veteran 

and his representative in July and August 2001, have been 
placed in the veteran's claims folders.  After review of the 
record and Court instructions, it is the determination of the 
Board that additional evidentiary development and 
adjudicative action is required, as noted below.

The VCAA, Pub. L. No. 106-475, redefined VA's duty to assist 
a veteran in the development of a claim.  In this case, there 
is additional VA duty to assist the veteran in the 
development of his claim for service connection for a 
respiratory disorder, variously classified.

The RO should advise the veteran of the evidence needed to 
substantiate his claim for service connection for a 
respiratory disorder, variously classified.  The RO should 
assist the veteran in obtaining any relevant evidence.

A private medical report dated in March 2000 notes that the 
veteran's service medical records were reviewed by the 
signatory, a medical doctor, who opines that the record is 
not inconsistent with the veteran's argument that he had an 
allergic condition in service.  In light of this evidence, 
the veteran should be scheduled for an appropriate VA 
examination to determine the nature and extent of his 
respiratory problems and to include opinions as to the 
etiology of any respiratory disorders found.

In light of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for respiratory problems since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical 


providers and obtain copies of the 
records not already in the file.

2.  The veteran should be scheduled for 
an appropriate VA medical examination to 
determine the nature and extent of his 
respiratory problems, and to obtain 
opinions as to the etiology of any 
respiratory disorders found, including a 
deviated nasal septum, allergic rhinitis, 
asthma, bronchitis or other ventilatory 
disorder.  The examiner should give a 
fully reasoned opinion in response to the 
following questions:

a)	Is it at least as likely as not that 
the veteran  currently has a chronic 
respiratory disability that was present 
during his active service from July 1962 
to July 1965?

b)	If so, is there clear and 
unmistakable evidence showing that this 
disability was present prior to service 
entrance?

c)	If the disability was present prior 
to service, was there a chronic increase 
in the disability during service, beyond 
that attributable to the natural progress 
of the disability?

The examiner should support the opinions 
by discussing medical principles as 
applied to specific medical evidence in 
this case, including medical opinions 
dated in March 1998 obtained for VA and 
the March 2000 private medical report.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner 

should acknowledge such review in the 
examination report


3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) (West Supp. 2001) are 
fully complied with and satisfied.  

4.  After the above development, the RO 
should review the claim for service 
connection for a respiratory disorder, 
variously classified.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




